1 First Merchants Corporation INVESTIndiana Equity Conference September 9, 2010 2 Michael C. Rechin President and Chief Executive Officer Mark K. Hardwick Executive Vice President and Chief Financial Officer 3 Forward-Looking Statement The Corporation may make forward-looking statements about its relative business outlook. These forward-looking statements and all other statements made during this meeting that do not concern historical facts are subject to risks and uncertainties that may materially affect actual results. Specific forward-looking statements include, but are not limited to, any indications regarding the financial services industry, the economy and future growth of the balance sheet or income statement. Please refer to our press releases, Form 10-Qs and 10-Ks concerning factors that could cause actual results to differ materially from any forward-looking statements. 4 §First Merchants Corporation (NASDAQ: FRME), celebrating its 117th anniversary, is the largest financial services holding company headquartered in Central Indiana §FMC (holding company) organized in 1982 §Founding bank proudly serving Indiana since 1893 §Total assets at 6/30/10 of $4.2 billion §First Merchants Corporation operates 80 locations in 24 Indiana counties and 3 Ohio counties FIRST MERCHANTS’ STORY 5 Vision A financial services company focused on building deep, lifelong client relationships and providing maximum shareholder value. We provide an environment where customers can bank with their neighbors, realizing that our business begins and ends with people. 6 Mission To deliver superior personalized solutions to consumer and closely held commercial clients in diverse community markets by providing sound advice and products that exceed customer expectations. 7 Executive Management Team MICHAEL C. RECHIN President and CEO Prior to joining FMC in 2005, Mike was Executive Vice President of Corporate Banking for National City Bank, managing its Indiana operations.
